Citation Nr: 1039599	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to November 
1967.  Service department records establish he served in Vietnam 
from October 1966 to November 1967.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in which service connection for PTSD was denied.

In September 2006, the Veteran testified before a Veterans Law 
Judge who subsequently left the Board.  In July 2009, the Veteran 
was given an opportunity to have another hearing with a Veterans 
Law Judge who would participate in the adjudication of his claim, 
and the Veteran responded in the positive.  The case was remanded 
in March 2007 for additional development and again in August 2009 
to afford the Veteran an opportunity for another hearing.  In 
July 2010, he testified before the undersigned.  Transcripts of 
both hearings are present in the claims file.

The issue of entitlement to TDIU is addressed in the Remand 
below.

The issue of entitlement to TDIU addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's unit, and thus the Veteran, operated under 
combat conditions.

2.  The diagnosed PTSD is the result of stressors the Veteran 
experienced while on active service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following:  1) medical 
evidence of a diagnosis of PTSD in accordance with the criteria 
of Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both adequacy 
of the PTSD symptomatology and sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a link, or nexus, between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's reports of medical history and examination at 
entrance to active service show no psychiatric complaints or any 
psychiatric defects, diagnoses, abnormalities or other findings.

Service treatment records reflect that the Veteran was treated 
for an inguinal hernia.  His field evacuation card shows he was 
medically evacuated to Japan in December 1966.  Clinical records 
show he was initially admitted to the 8th Field Hospital and from 
there he was assigned to the Medical Hold Detachment, 7th Field 
Hospital.  He was returned to duty through the Far East 
Replacement Center in January 1967.  Thereafter, various entries 
show the Veteran was seen intermittently at the Medical 
Detachment at Camp McDermott through September 1967.

Various VA entries and statements are of record showing the 
Veteran has been treated for PTSD since August 2003 and that this 
diagnosis has been etiologically related to stressful 
experiences, including combat-related events, that the Veteran 
reported experiencing while in Vietnam.

February 2004, April 2004, and October 2005 statements by M.L.M., 
M.Ed. and a VA Therapist, note the Veteran has been treated since 
August 2003 for a diagnosis of PTSD from the Vietnam War.  The 
therapist reported symptoms of exaggerated startle response, 
nightmares, flashbacks, lack of trust in others, low tolerance of 
others, fear of crowds and being around people that he cares 
about for fear that something will happen to them, sleep 
disorder, anger management, and auditory and visual 
hallucinations of a friend he watched die in Vietnam.

March 2005 and April 2006 statements from R.M.G., M.D., and 
K.A.P., Ph.D. and PTSD Clinical Team Leader, confirm the 
diagnoses of PTSD and include a diagnosis of major depression, 
but do not address the Veteran's stressors.  Rather, these 
statements reflect that the Veteran's current employment was 
exacerbating his symptoms.  It was advised that he try to retire 
early or file for disability.

Finally, a September 2009 statement proffered by A.C., Ph.D., and 
VA Clinical Psychologist, shows that the Veteran is diagnosed 
with PTSD secondary to combat in Vietnam.  The psychologist noted 
that the Veteran described experiences of trauma including combat 
that he found horrific and that he relived these experiences in 
nightmares, intrusive thoughts and rumination, estrangement, 
isolation, irritability, strange startle reflex, hypervigilance, 
difficulty sleeping and avoiding cues reminiscent of his 
experiences and sharing his experiences.  

In April 2004, March 2006, and June 2006 stressor statements, and 
his testimony before the Board in September 2006, the Veteran 
stated he served under combat conditions when assigned to the 
297th Transportation unit stationed at Nha Trang, Vietnam.  He 
stated and testified his major responsibility was to haul 
ammunition and bombs but that he also hauled corpses; drove in 
convoys, sometimes without a person riding shotgun for 
protection; and chauffeured officers to their infantry units in 
smaller vehicles and returned alone.  He stated and testified 
that he stood guard duty, was involved in firefights, witnessed 
napalm being dropped (which ultimately disfigured people), and 
was present when his mess hall was blown up.  He described 
encountering a 3/4 ton vehicle that had been blown up by a road 
mine and two bodies on the road and one lying on the floor board 
that had been burned.  He was asked to help remove the bodies.  

In April 2004 he submitted a copy of a letter from a friend, 
T.C.E., who wrote to him from Vietnam.  The letter was dated in 
January 1968, just a few months after the Veteran had been 
discharged from active duty and returned home from Vietnam.  The 
letter addressed the Veteran familiarly by name and as "old 
chap" and asked if he remembered last February 1.  In part, the 
letter reads:

Sorry to have quit that last paragraph []!  
We [have] been under heavy Enemy fire ever 
since.  Last night we got hit pretty bad.  
Five of our drivers got zapted (sic).  
"There (sic) dead."  The whole of Nha 
Trang - (tower area is still smoking.)  
When things cool off I'll write again.  

The letter is signed "Your buddy, [T.]"  The Veteran stated he 
had known this person and others that he left behind when he was 
discharged from active duty.  He stated this person and five 
others never came home.  

In an April 2009 stressor statement the Veteran indicated that 
when he was medically evacuated for his hernia, he was put on a 
plane full of seriously wounded service-members who were also 
going to Tokyo.  While in hospital, he was in a big ward with six 
others who were severely injured.  He stated it was traumatic to 
see the wounds and injuries, especially since it was early in his 
tour.  

In his testimony before the undersigned in July 2010, the Veteran 
presented the statement of a witness, F.H.  The letter is 
addressed to the Veteran, and F.H. then described events he 
recalled experiencing with the Veteran:

I remember we got off the USS General John 
Pope troop ship in Nai (sic) Trang Bay 
perhaps late Sept. 66.  We set up our 
company tents and started sand bagging 
around the whole company area and our area 
for our motor pool I thought it would never 
stop.  I remember you getting hurt and had 
to be sent out of country "Japan."

I remember you and I were sent to Plakiu 
(sic) in 67 for awhile during an operation 
against the NVA with the 4th INF.  We were 
shelled there pretty good.  You had a Col. 
you were driving around and a VC started 
shooting at you two and the Col. blew him 
away.

There was an air base at Nai (sic) Trang 
and one day we were coming back from 
I.F.F.V. Command and a small plane that had 
been dropping leaflets out in the jungle 
was coming into land.  It hit an army 2-1/2 
ton and killed everyone in the plane and on 
the 2-1/2.  We could do nothing to help 
them.

I remember night after night of artillery 
firing into the mountains and learning to 
sleep with it and also the dropping of 
nalpalm (sic) in those mountains and the 
spray of defolents (sic) from Nai (sic) 
Trang to Cam Ran (sic) Bay to Plakiu (sic).  
Those aircraft were busy.

I remember the convoys getting snipped 
(sic) at the sweeping for mines in those 
pot hole roads.

I have a lot of trouble with dates over 
there.  Like where we went or how long we 
were there.

I remember our C-130 getting shot at but 
not when.

I remember our guarding some POW[]s in 
Plakiu (sic) but not when.

I remember being assi[g]ned to G-2 at 
I.F.F.V. and them telling ous (sic) if we 
get captured we just better take our own 
lives.  Because we had access to 
c[l]assified and secret documents.

The letter is signed "Your Buddy F.H."

The Veteran testified that he and F.H. were in Pleiku in 1967.  
He was assigned to the 297th Transportation Company underneath 
the 1st Field Forces, and he and F.H. were attached to the 4th 
Infantry Division.  It was approximately July 1967 and they were 
in a camp with South Koreans and Americans.  The camp was shelled 
and the enemy attacked.  Some came through the wire but were 
driven back.  The Veteran also testified as to what he remembered 
concerning other stressors.  He described being aboard the C-130 
when it was shot at, which occurred when he and F.H. were en 
route to Pleiku.  There were no casualties.  He also described 
the truck which was blown up when the plane hit it, noting that 
it occurred in approximately May 1967 on the road outside Camp 
McDermott, which was the base camp for his unit.  

The Veteran's service personnel records show that he served in 
Vietnam from October 1966 to November 1967.  His military 
occupational specialty was as a light vehicle driver, 64A10.  He 
was assigned to the 297th Transportation Company (Car).  He is 
credited with participation in the Vietnamese Counteroffensive, 
Phase II. 

Review of the Department of Army Lineage and Honors information 
shows the 297th Transportation Company was credited for 13 
Vietnam campaigns, including the Counteroffensive, Phase II; 
Counteroffensive, Phase III; and Tet Counteroffensive.  

The 297th Transportation Company is also shown as having received 
a meritorious unit commendation under DA GO 45, 1969.  The texts 
of the citation shows that Headquarters and Headquarters Company, 
I Field Force Vietnam and assigned units (of which 297th 
Transportation Company is listed as one) distinguished itself by 
exceptionally meritorious conduct in the performance of 
outstanding services in connection with military operations 
against an armed hostile force in the Republic of Vietnam during 
1 August 1965 to 31 July 1968 (for the 297th, the dates specified 
are 3 October 1966 to 31 July 1968).  The citation notes that 
Headquarters, I Field Force had accepted the responsibility for 
supporting and coordinating operations with Republic of Korea 
Army, Army of the Republic of Vietnam, and other free world 
military assistance forces operating within its area of 
responsibility.  In addition, the citation notes that I Field 
Force oversaw the close cooperation of civil operations, 
revolutionary development support, and maintenance of numerous 
vigorous civil affairs programs.  

Internet research further reveals that the 297th Transportation 
Company was included in the Operational Reports/Lessons Learned 
of Headquarters, I Field Force Vietnam (or I.F.F.V) until at 
least 1967.  

According to the Vietnam Order of Battle by Shelby L. Stanton, 
pp. 228 (1981), the 297th Transportation Company Car (Sedan) was 
located in Nha Trang in 1966 and 1967.  Michael P. Kelley's Where 
We Were in Vietnam, pp. 5-359-360 and 5-329-330 (2002) notes that 
Camp McDermott was located at Nha Trang in II Corps, 
approximately 190 miles north of Saigon, 24 kilometers north of 
Cam Ranh Bay, and 3 kilometers north-northeast of the Nha Trang 
airfield.  Two forward operating bases for 5th Special Forces and 
Special Forces Det 36 were located at Nha Trang.

After review of all of the evidence, the Board finds that the 
Veteran's stressors are corroborated by the evidence of record.

The evidence, including search of the Vietnam Wall information, 
did not confirm the death of T.C.E., who wrote the Veteran the 
letter in January 1968.  Notwithstanding, the letter bespeaks the 
friendship the service-member had with the Veteran, including a 
shared history going back to February-presumably of 1967.  The 
letter describes an environment under heavy enemy fire, which 
admittedly occurred subsequent to the Veteran's departure but 
nonetheless can be interpreted as indicative of the conditions on 
the base a very short time after the Veteran had left.  This 
lends consistency to the Veteran's description of being in an 
overall hostile environment.  Of greater specificity is the 
letter submitted by F.H., which  corroborates several of the 
stressors the Veteran discussed during his testimony in July 
2010.  This letter also corroborates the general hostile 
environment in which the witness and the Veteran served, i.e., 
constant night artillery fire, and napalm.  

Evidence concerning the unit's participation in activities 
gleaned from the meritorious unit citation and the unit's 
location in country are further consistent with finding that the 
Veteran's unit, and the Veteran, served under combat conditions.  
The duties the unit had, "performance of outstanding services in 
connection with military operations against an armed hostile 
force" including close coordination of civil operations, 
development support, and civil affairs would involve the use of a 
transportation company to place officers and other individuals in 
remote locations, and to deliver ammunition, bombs, and other 
supplies in the area of operation-either by convoy or individual 
truck or car.  The reference to working with the Republic of 
Korea Army lends credibility to the Veteran's statement that he 
was temporarily assigned to a camp at which Koreans worked 
alongside Americans.  Finally, the description of Special Forces' 
forward operating bases co-located at the same location as the 
Veteran's unit indicates that the location was forward positioned 
in the war zone, vice being in a presumably more secure "rear 
area" zone.

As an aside, the Board further notes that a November 2009 rating 
decision granted service connection for tinnitus and bilateral 
hearing loss based, in part, on a September 2009 VA audiology 
examination report in which the Veteran reported exposure to 
explosions and weapons during combat in Vietnam, and in which the 
examiner found that the Veteran's description of military noise 
in combat to have been sufficient to have caused both conditions.

The Board notes that the evidence tends to show that the 
Veteran's unit operated under combat conditions.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-9. (2002).  The Board finds 
the Veteran's testimony in 2006 and 2010 to be credible and notes 
that the Veteran has submitted the statement of a witness who 
attested to similar conditions while serving with the Veteran.  
The statements of the Veteran and his witness are consistent with 
the conditions revealed by service department records and 
Internet searches concerning the Veteran's assigned unit.  
Moreover, the Veteran's stressors are consistent with his 
military occupational specialty, and with the type of unit to 
which he was assigned and its location.  Further verification of 
the Veteran's stressors is therefore unnecessary.

The Veteran is diagnosed with PTSD that has been found to be the 
result of stressors he experienced on active service in Vietnam.

There are no other findings or opinions against a finding that 
the Veteran's PTSD is the result of stressors he experienced in 
Vietnam.

Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The record includes a May 2005 rating decision that denied 
entitlement to TDIU.  At that time, the claim was denied because 
the Veteran had no service-connected disabilities.  However, 
since this decision, the Veteran was service-connected for 
tinnitus (10 percent disabling) and bilateral hearing loss (0 
percent disabling).  The above decision by the Board has now 
service-connected his PTSD.  The subsequent record also 
reasonably raises another claim for TDIU (see the October 2005 
statement from M.L.M., the Veteran's therapist, in which it was 
recommended that he retire early or file for disability based 
upon his PTSD symptoms).

Therefore, the Board finds that the issue of entitlement to TDIU 
has been raised by the record.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The U.S. Court of 
Appeals for Veterans Claims recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  The RO must adjudicate this claim for TDIU, 
particularly in light of the above grant of the Veteran's claim 
for service connection for PTSD.

The Veteran must be advised of the importance of reporting to any 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to the claim of entitlement to 
TDIU.

2.  Ensure that all VA and non-VA treatment 
records of which VA has notice are 
obtained.

3.  Provide the Veteran with an examination 
to determine the nature and extent of the 
effects of his service-connected 
disabilities, including PTSD, on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished. 

In addition, the examiner must elicit from 
the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case and 
the claims file, the examiner must provide 
an opinion as to whether the Veteran's 
service connected disabilities, either 
alone or in combination with any other 
disabilities for which he is entitled to 
receive VA compensation, preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claim for TDIU, 
in accordance with the applicable laws and 
regulations. If any of the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until he is so informed.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that failure to appear for VA examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


